*330PETITION TO REHEAR.
Wilees, J.
Upon petition to rehear this cause, it is pressed' upon the Court that the services for which compensation is asked, the superintendence of improvements on the courthouse and jail, were outside of, and entirely independent of complainant’s duties as a committeeman, and were such as belonged to a superintendent or architect, and such as did not devolve, as matter of law or duty, on complainant as committeeman or member of the County, Court. It was assumed that this feature of the law was overlooked. A mere glance at the opinion is sufficient to show that this feature was fully considered, and it was stated that the labor performed by the complainant was faithful and continuous and made more onerous and necessary, and at the same time beneficial to the county, by the failure of the architect to perform his duty.
The record shows , that the complainant made frequent reports- of progress to the County Court, and always in the character and capacity of a committeeman, and it does not show that he at any time brought to the Court’s attention that he was discharging an architect’s duties, or that the architect was derelict in the discharge of his own duties. If, however, we were to grant that he did service outside of his duty as committeeman (which, under the record, we could not concede), still it is clear that he did not do it under contract with the county, but as a volunteer, and, under the ordinary *331rules of law as between individuals, he could not recover for gratuitous services. The theory now pressed upon us, in the petition to rehear, that complainant can recover as upon a contract, either expressed or implied, presents a grave question, and that is whether a member of the County Court elected to fill that office, his compensation being fixed by law, can contract with the County Court, of which he is a member, to render service for extra pay, and especially a service performed upon a committee appointed to attend to a matter necessary for the proper administration of the affairs of the county. This view was not presented on the original hearing.
It is the policy of the law to prohibit members of the County Court, and of municipal councils generally, from making contracts with their own members for any purpose which calls for compensation out of the public treasury. The theory is that the same individuals shall not authorize a contract, fix compensation for it, and elect or appoint one of their own members to execute it, and then receive pay therefor, no matter how well a member may be fitted for the particular service. Accordingly, the Act of 1869-70, Ch. 92, Sec. 1, pi-ovides that “it shall not be lawful for any officer, committeeman, director, or other person whose duty it is to vote for, let out, overlook, or in any manner to superintend any work, or any contract in which any public, municipal corporation, county or State, shall *332or may be interested, to be directly or indirectly interested in any such contract.” Shannon, § 1133:
“Should any person, acting as such officer, committeeman, director, or other person above referred to, be or become directly or indirectly interested in any such contract, he shall forfeit all pay or compensation therefor.” /&., §1134.
‘ ‘ Such officer shall be dismissed from such' office as he then occupies, and be ineligible for the same or a similar position for ten years.” Ih., §1135.
It is difficult to see how, under these provisions, the County Court, or any city council, can make a contract with any of its members to do any sort of service for compensation, tq be paid out of the treasury, or can pay a member for such services upon a quantum meruit. This Act is but an extension of the provisions of the Act of 1857-58, Ch. 7j Sec. 1, to the county and State, as well as to municipal corporations, prohibiting any person holding office from taking any contracts from the body of which he is a member. See Shannon, §§ 1995, 1996.
The theory and spirit of all these laws is that in rendering services which should be done by members of these bodies pertaining to their official position, they act simply in discharge of duties for which the statute provides compensation. For all other services they are incompetent to contract, and for such outside work it is unlawful for _ them to contract or receive compensation. If it becomes necessary to contract for such services, such contract must be made with *333a disinterested third person, and not with a member of the body whose office it is to make the contract and provide the pay. We cannot ignore these provisions of the statute, no matter how necessary or valuable the services of complainant may have been, nor how worthy of compensation if done by a third person.
The petition to rehear is dismissed.